Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00111-CV

                    THE FREDERICKSBURG CARE COMPANY L.P.,
              d/b/a Princeton Place Rehabilitation and Healthcare Medical Center,
                                           Appellant

                                               v.

              Juanita PEREZ, Virginia Garcia, Paul Zapata, and Sylvia Sanchez,
                   Individually and as All Heirs of Elisa Zapata, Deceased,
                                          Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20420
                          Honorable Richard Price, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s order declining to
compel arbitration is AFFIRMED.

        It is ORDERED that appellees recover their costs of appeal from appellant The
Fredericksburg Care Company, L.P. d/b/a Princeton Place Rehabilitation and Healthcare Medical
Center.

       SIGNED June 26, 2013.


                                                _____________________________
                                                Rebeca C. Martinez, Justice